Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter
In view of amended claims and further search, Claims 1-24 are allowed.

The following is an examiner’s statement of reasons for allowance:
With respect to the claim(s), the prior art of record fails to disclose singly or in combination or render obvious all the limitations of the claim(s).  
The following is the closest prior art relating to Applicant’s claimed invention:
US 20140269544 A1 to Zhu; Chunhui et al.
US 20180027591 A1 to Shinohara; Shoko et al.
WO 2017/106457 A1 to Asterjadhi, Alfred et al.

Zhu, as well as claims 1, 9 and 20, discloses an apparatus for wireless communication in a network ([0028], [0032], [0091], fig.1A, 12).
The known apparatus comprises: (a) a wireless communication circuit configured as a first station for wirelessly communicating with at least one other station ([0028], [0032], [0091], fig.12, position 107); (b) a processor coupled to said wireless communication circuit within a station configured for operating on a wireless network 
basic-service-set (BSS) scenario in a frequency domain ([0039], fig.2C, step 201), by performing steps comprising: (i) exchanging messages with an access point (AP) station to inform the AP, and/or gain approval by the AP, in sharing its TXOP with other stations ([0040], fig.2C, step 202).
Claim 1 differs from Zhu in that it further comprises the following steps: (ii) exchanging information with other stations to indicate that a TXOP is available to be shared and identify the non-AP shared TXOP participant stations based on received responses; and (iii) sending a message to non-AP shared TXOP participant stations that are willing to join the following shared TXOP, wherein the message contains information for each non-AP shared TXOP participant station of a resource unit (RU) to be utilized in transmitting upload (UL) data during the shared TXOP during channel access.
Claim 9 differs from Zhu in that it further comprises the following steps: (ii) upon the first station gaining access to the channel as a TXOP holder it exchanges information with other stations through the coordination of the AP station to indicate a coming TXOP is available to be shared and identify the other stations that are willing to join the coming shared TXOP; and (iii) sending a message to non-AP shared TXOP participant stations that are willing to join the following shared TXOP through the coordination of the AP station and indicating the RU 
Claim 20 differs from Zhu in that it comprises the following steps: (i) determining, by each non-AP station, which of the other non-AP stations can access its shared TXOP if it will be the shared TXOP holder; (ii) communicating the advertised configuration of RU allocation and order of access of each potential shared TXOP participant station through the coordination of AP station as a semi-static configuration; and (iii) accessing, by each non-AP station, the shared TXOP that was initiated by a specific shared TXOP holder station according to the advertised semi-static configuration.
Shinohara discloses an apparatus for wireless communication in a network comprising exchanging information with other stations to indicate that a TXOP is available to be shared and identify the non-AP shared TXOP participant stations based on received responses, and determining, by each non-AP station, which of the other non-AP stations can access its shared TXOP if it will be the shared TXOP holder ([0012], [0055], [0081]-[0083], fig.9).
Asterjadhi discloses an apparatus for wireless communication comprising sending a message to non-AP shared TXOP participant stations that are willing to join the following shared TXOP, wherein the message contains information about a resource unit (RU) ([0093], [0103], [0107]).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASHIF SIDDIQUI whose telephone number is (571)270-3188.  The examiner can normally be reached on M-R 6:00 EST to 16:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KASHIF SIDDIQUI/
Primary Examiner, Art Unit 2415